Citation Nr: 1456110	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  11-32 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).

2.  Entitlement to a rating higher than 10 percent for residuals of a fracture of the 4th toe of the left foot with Morton's neuroma.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for chondromalacia of the right knee.

4.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for arthritis of the lumbar spine, including as secondary to the chondromalacia of the right knee.  

5.  Entitlement to service connection for patellofemoral spurring and arthritis of the left knee, including as secondary to the chondromalacia of the right knee and/or the service-connected residuals of the fracture of the 4th toe of the left foot with Morton's neuroma.

6.  Entitlement to nonservice-connected pension.

WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.  He is currently homeless.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Although the RO implicitly reopened his claims of entitlement to service connection for chondromalacia of his right knee and for arthritis of his lumbar spine, by addressing the underlying merits of these claims without first specifically finding that new and material evidence had been received to reopen them, the Board must make this threshold preliminary determination, regardless, before proceeding further, because it affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  If the Board finds there is not the required new and material evidence to reopen these claims, what the RO determined in this regard is irrelevant because further consideration of these claims is neither required nor permitted.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In February 2013, in support of his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

An additional claim of entitlement to service connection for an acquired psychiatric disorder has been raised by the record (see the hearing transcript), but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to consider this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

As for the claims that are currently on appeal, in particular those for service connection for patellofemoral spurring and arthritis of the left knee, including as secondary to the chondromalacia of the right knee and/or the 
service-connected residuals of the fracture of the 4th toe of the left foot with Morton's neuroma, as well as of entitlement to a rating higher than 10 percent for these service-connected residuals of the fracture the 4th toe of the left foot with Morton's neuroma, and the reopened claim of entitlement to service connection for arthritis of the lumbar spine and for nonservice-connected pension benefits, are being REMANDED to the AOJ.

Whereas the Board, instead, is going ahead and deciding - unfortunately denying, the claim for a higher initial rating for the PFB.  And although the Board is reopening the right knee disorder claim, the Board is then also denying this claim on its underlying merits.  The low back disorder claim, as mentioned, also is being reopened, but instead then remanded rather than immediately readjudicated on its underlying merits.



FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PFB has been mild and affecting no greater than 1 percent of his entire body and no greater than 1 percent of exposed areas, without the need for intermittent systemic therapy, such as corticosteroids or other immunosuppressant drugs.  

2.  An unappealed February 2005 rating decision denied service connection for a right knee disorder on the basis that the evidence then of record failed to show a link ("nexus") between the Veteran's right knee disorder and any incident of his active military service.

3.  Some of the additional evidence received since that February 2005 rating decision is not cumulative or redundant, and when considered with the previous evidence of record, at least raises a reasonable possibility of substantiating this claim of entitlement to service connection for a right knee disorder.

4.  But even considering this additional evidence, the Veteran's current right knee disorder, diagnosed as chondromalacia, did not originate during his service, did not involve arthritis to a compensable degree within one year of his separation from service, and is not otherwise shown to be etiologically related to a disease, an injury or an event in service.

5.  That unappealed February 2005 rating decision also denied service connection for a low back disorder on the basis that the evidence then of record failed to show a link ("nexus") between the Veteran's low back disorder and any incident of his active military service.

6.  Some of the additional evidence received since that February 2005 rating decision is not cumulative or redundant, and when considered with the previous evidence of record, at least raises a reasonable possibility of substantiating this claim of entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating for the PFB.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.14, 4.118, Diagnostic Code 7806 (2014).

2.  The February 2005 rating decision denying service connection for a right knee disorder is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

3.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  Still, the criteria are not met for entitlement to service connection for a right knee disorder, including especially for chondromalacia.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

5.  The February 2005 rating decision denying service connection for a low back disorder also in a final and binding determination concerning this other claim based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

6.  But there also is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

With regards to the Veteran's claim of entitlement to an initial compensable disability rating for his PFB, VA satisfied the notification requirements of the VCAA by means of letters dated in April and June 2010 and in July 2011.  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that, where service connection has been granted, and the initial rating has been assigned, the service connection claim has been more than substantiated - it has been proven.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  So once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of an NOD); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004) (wherein VA's General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

According to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008) and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran received the required SOC concerning this claim, citing the applicable statutes and regulations governing the assignment of the rating for this disability and containing the required discussion of the reasons or bases for assigning the initial 0 percent (i.e., noncompensable) rating and no greater rating.  So he has received all required notice concerning this claim.

Regarding his petition to reopen his claims of entitlement to service connection for chondromalacia of his right knee and for arthritis of his lumbar spine, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, as well as of the information necessary to establish entitlement to the underlying claim for the benefit sought.  In the context of a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish entitlement to service connection that were found insufficient in the previous denial.  

Here, though, as these claims are being reopened, regardless, there is no need to discuss whether the Veteran received the type of notice contemplated by Kent.

VA's duty to assist also has been satisfied.  The claims file contains the Veteran's pertinent treatment records for treatment received during the course of the appeal, as well as a VA skin examination report dated in July 2011, and the report of a VA joints examination dated in November 2010.  Additionally, the claims file contains the Veteran's personal statements and hearing testimony in support of his claims.  He has not referenced any outstanding records that he wanted VA to obtain or that he believed were relevant to his claims that have not already been obtained and associated with the claims folder for consideration, if obtainable.

Review of the VA examination reports shows the examiners considered the relevant medical and other evidence in the claims file, elicited from the Veteran his history of PFB, knee and spine symptoms and their effects on his daily functioning, and provided the clinical results of the evaluations.  Accordingly, the Board finds that the examination reports are adequate upon which to base decisions concerning these claims.

Further, as concerning the Veteran's hearing before the Board in February 2013, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO personnel or VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  The hearing was held in compliance with these mandates., and the Veteran has not contended otherwise.  Moreover, his statements and hearing testimony demonstrate his actual knowledge of the elements and evidence necessary to substantiate these claims because they tended to address these matters.  As such, the Board finds that VA complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2012).

Entitlement to an Initial Compensable Rating for the PFB

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  The evaluation of the same disability under various diagnoses, known as pyramiding, is prohibited.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection already has been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, the rating has to be "staged" to compensate the Veteran for this variance - irrespective of whether it is an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's PFB has been initially rated as 0-percent disabling, i.e., noncompensable under 38 C.F.R. § 4.71a, DC 7806.  Under this DC, the disability is evaluated as follows:  less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period (0 percent); at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period (10 percent); 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period (30 percent); and more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period (60 percent).  Id.

During a November 2010 examination, pursuant to his original service-connection claim, the Veteran noted that he shaved about 1 to 3 days per week and wore a beard, but still PFB papules at the angle of the jaw on both sides.  The primary symptoms were itching and burning.  His total body surface area of involvement, as well as his exposed area of body involvement, however, was only 1 percent.  

The examiner nonetheless found it at least as likely as not that the current condition was related to the PFB the Veteran had experienced during his service, hence, the reason for granting service connection for this condition.

In July 2011, in response to his claim of entitlement to a higher rating for this service-connected disability, the Veteran was afforded a VA skin examination, at which time the examiner observed no acute papules, but several 1-2 mm. flesh-colored to hyperpigmented papules, mainly over the neck and somewhat minimal over the face.  The skin surrounding them was normal in appearance, as was the distribution of hair.  The Veteran was close-shaven.  There was no hypopigmentation or severe scarring noted.  No papule exceeded 1 mm. in height.  No other significant abnormalities were noted on the examination.  The evaluating clinician concluded that, based on the review of the claims folder, the Veteran's PFB was present during his service and was most likely worsened by the initial requirement to shave closely.  She further noted that the condition was likely exacerbated by his continuing to shave closely rather than allowing the hair to grow.  But she added that any physical distress was minimal and could result only in occasional pruritus.  She also explained that, in a cosmetic sense, his concern was minimal as well.  While she noted that he did not necessarily like the appearance of this, she said that it was not terribly distressing from a psychological standpoint.  Therefore, she opined that the condition was less likely than not to prevent him from seeking gainful employment, as it was minimal at best.

There are no reports of record demonstrating that the Veteran sought treatment for his PFB at any time during the course of this appeal.

So based on the available evidence, the Board concludes that a higher rating for the Veteran's PFB is unwarranted.  As already explained, in order to warrant the next higher disability rating of 10 percent under DC 7806, there must be a findings of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  Here, though, there is no medical evidence showing more than 1 percent of the Veteran's entire body is affected by his PFB.  There also is no medical evidence showing he has ever been prescribed systemic therapy to treat this condition.  As such, a higher rating is not warranted under DC 7806.  

The Board also has considered whether a higher disability rating is warranted under another DC.  See Butts v. Brown, supra.  However, as there has been no evidence of benign or malignant neoplasms, DCs 7818 or 7819 are not for application.  There was also no evidence of any scarring or disfigurement during any of the examinations.  Therefore, DCs 7801 through 7805, which pertain to scars, are not for application.  

As well, the Board has considered the potential application of various other provisions, including 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  However, there is no indication the Veteran has been hospitalized for his PFB, certainly not on what could be considered a frequent basis, and neither he nor the VA examiners ever claimed or suggested that his PFB affects his employment beyond that contemplated by his schedular rating.  38 C.F.R. §§ 4.1, 4.15.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the Rating Schedule, the Board concludes that referral for an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet App 111 (2008).  See also Bagwell v. Brown, 9 Vet. App. 337 (1996); and Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in addition to the medical evidence, the Board also has considered the Veteran's personal assertions concerning the severity of his PFB.  The Board acknowledges that, in advancing this appeal, he believes, no doubt sincerely, that the disability has been more severe than the assigned disability rating reflects.  But the competent and credible medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regards to evaluating the pertinent symptoms for this disability.  The medical evidence also largely contemplates his descriptions of his symptoms.  His lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board also has considered whether, during the pendency of this appeal, the Veteran has ever been entitled to a "staged" rating for his service-connected PFB.  See Fenderson, supra.  However, the Board finds that, at no time have the symptoms associated with this skin disorder been more disabling than the current noncompensable rating under DC 7806.

In sum, for these reasons and bases, the Board finds that the criteria are not met for an initial compensable rating for the PFB.

Whether there is New and Material Evidence to Reopen the Claims of Entitlement to Service Connection for Chondromalacia of the Right Knee and for Arthritis of the Lumbar Spine, Including as Secondary to the Chondromalacia of the Right Knee

The record reflects that the last final and binding decision regarding these claims was in February 2005.  In that decision, it was determined that the evidence failed to show a link ("nexus") between the Veteran's right knee disorder and any incident of active duty service, including no evidence that he had developed arthritis of the right knee to a compensable degree within one year of separation from service.  Similarly, there was no probative evidence showing a nexus between his low back disorder and any incident of his active duty service, including no evidence that he had developed arthritis of his lumbar spine to a compensable degree within one year of his service.  Accordingly, the February 2005 rating decision became final and binding based on the evidence then of record and is not subject to revision unless there is new and material evidence or some other exception to its finality (res judicata).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  So the Board has to initially make this threshold preliminary finding.

Upon review, the Board finds that some of the evidence added to the record since February 2005, including especially a June 2010 letter from the Veteran's private physician, W.L.R., relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for chondromalacia of the right knee.  The Board also finds that some of the evidence added to the record since February 2005, including especially the Veteran's hearing testimony concerning a chronicity of symptomatology, relates to an unestablished fact necessary to substantiate his claim of entitlement to service connection for arthritis of his lumbar spine.  Accordingly, both of these claims are being reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

But whereas the Board is going ahead and immediately readjudicating the claim for a right knee disorder on its underlying merits, meaning on a de novo basis, the Board instead is first remanding the claim for a low back disorder for further development.

Entitlement to Service Connection for Chondromalacia of the Right Knee

In order to establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Federal Circuit Court rather recently has held that, for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis, he can establish service connection by demonstrating a continuity of symptomatology, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011) (emphasis added).  For disabilities that are not listed as chronic under § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).


These certain chronic diseases, including arthritis, may be additionally established as presumptively related to service by showing the disease manifested to a degree of 10 percent or more within one year of the Veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  This presumption, however, is rebuttable by affirmative evidence to the contrary.

The Veteran contends that his right knee disorder is the result of first being injured when he ran into a wall while playing basketball in service.  He states that he subsequently reinjured the knee after being involved in a motor vehicle accident also during his service.  So he cites those two incidents of trauma as the reasons he now has this right knee disorder.

Review of his STRs shows he was treated for right knee pain in November 1974 when he reported being injured while playing basketball.  These treatment records show a diagnosis of a strained ligament.  In November 1975, so a year later, he was seen again for knee pain following reports of a motor vehicle accident.  The diagnosis was bruised right knee.  There is no evidence of further complaints or treatment for the right knee for the remainder of his service, and during his April 1977 military separation examination there was no evidence of a chronic right knee disorder.

Because post-service treatment reports show no evidence that he was diagnosed with arthritis of the right knee to a compensable degree within one year of service, there is no possibility of presumptive service connection, even though arthritis, but not also chondromalacia, is considered a presumptive condition according to 38 C.F.R. § 3.309(a).

The first evidence that the Veteran sought treatment for a right knee problem, post service, was not until October 2004, when he was diagnosed with right knee pain of unknown etiology.  So there was not attribution of the pain to the injuries he earlier had sustained during his service.  A December 2004 MRI of his right knee revealed mild grade 2 medial femoral condyle chondromalacia.  

In November 2010, he was afforded a VA joints examination for medical comment regarding the etiology of this present-day disability - including especially insofar as any potential relationship with his military service.  He complained of pain and loss of mobility following an arthroscopic repair.  After noting that he had reviewed the complete claims folder and interviewed the Veteran concerning his condition, the examiner noted that, following the November 1975 motor vehicle accident, the STRs clearly indicated that the Veteran's only injury was a bruise to his right knee.  He had full range of motion, no swelling and was treated with an Ace wrap only.  The examiner also observed that the only other injury, the 1974 basketball injury, found just a four-day history of medial right patellar pain and anterior knee pain, after which the Veteran injury was treated as a strain with heat and aspirin and had point tenderness only.  The examiner pointed out there were no other knee injuries during the Veteran's service and that the Veteran had undergone arthroscopic surgery since service, in July 2010.  But based on his review and examination, he concluded that it was less likely than not that the Veteran's current right knee disability was related to the right knee complaints during his service.  In explanatory rationale, he reiterated that the Veteran only had a bruise with excellent examination and full range of motion when he was seen right after the motor vehicle accident.  He added that this injury was not severe and would not have resulted in the Veteran's current disability.  

The claims file also includes a June 2010 letter from the Veteran's private physician, W.L.R., who wrote that he had been treating the Veteran for bilateral knee pain in the mid 1980's and early 1990's for what he was told was an injury to the right knee during his service in the 1970's.  Although this doctor opined that the Veteran's knee problems were related to the injuries he had sustained during his military service, he failed to provide any supporting rationale for this conclusion.

When considering the other evidence addressing this determinative issue of causation, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chondromalacia of the right knee, as there is no competent and credible medical evidence suggesting that this current right knee disorder is the result of, or is otherwise related to, his active duty service.  In this regard, although the Veteran's private physician opined that his right knee problem was the result of the accident during active duty service, the Court has held that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further held that the weight of a medical opinion is diminished where the opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this particular instance, the private physician's opinion appears to have been based on the Veteran's 
self-report of having been injured in service without any further justification.  The Court has held that a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  That said, the Board cannot summarily reject out of hand or discount the probative value of an opinion merely because it is predicated on the Veteran's lay recounted history, unless the Board finds that recounted lay history not credible, therefore itself not probative.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Still, the fact remains that the person offering the opinion nevertheless must support it with explanatory rationale since this is where most of the probative value of the opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  And, to reiterate, this commenting private doctor did not.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).

In addition to the medical evidence, the Board also has considered the Veteran's personal statements and testimony in support of his claim.  The Court has repeatedly held that a Veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, although the Veteran is competent to report symptoms such as knee pain, there is no indication he has medical knowledge or training that would permit him to ascribe these symptoms to complex diseases like chondromalacia or arthritis.  As such, his statements in this other, equally important, regard are not deemed competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

It is acknowledged that the Veteran asserted, during his hearing testimony, that he had experienced a continuity of right knee pain ever since his service.  While as mentioned he is competent to report such symptoms, that there is no suggestion complained of, or sought treatment for, right knee pain until 2004, nearly 30 years after his 1975 motor vehicle accident in service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service-connection claim, just cannot be the sole or only factor for disassociating the currently-claimed disability from the Veteran's service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) and Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

For these reasons and bases, the Board finds that the preponderance of the evidence is against a grant of service connection for chondromalacia (or arthritis) of the right knee.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim of entitlement to an initial compensable rating for the PFB is denied.

The claim of entitlement to service connection for a right knee disorder, including chondromalacia, is reopened but denied on its underlying merits.

The claim of entitlement to service connection for arthritis of the lumbar spine, including as secondary to the chondromalacia of the right knee, is reopened.  To this extent, and this extent only, the appeal is granted subject to the further development of this claim on remand.



REMAND

Entitlement to a Rating Higher than 10 Percent for the Residuals of the fracture of the 4th toe of the Left Foot with Morton's Neuroma

The Board sees that, although the Veteran had a foot examination in October 2009, that evaluation was prior to him filing this present claim for a higher rating for this service-connected disability.  Moreover, that evaluation was nearly 5 years ago.  Thus, another examination is needed reassessing the severity of this disability.

Entitlement to Service Connection for Arthritis of the Lumbar Spine, Including as Secondary to the Chondromalacia of the Right Knee, and for Patellofemoral Spurring and Arthritis of the left knee, Including as secondary to the Chondromalacia of the Right Knee and/or Service-Connected Residuals of the Fracture of the 4th toe of the Left Foot with Morton's Neuroma

Under the VCAA, VA's duty to assist includes the duty to provide an adequate examination when an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical examination must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl at 124.

Here, the Board recognizes that the November 2010 examiner provided an opinion that the Veteran's left knee disorder was not the result of (secondary to) his right knee disorder.  And in any event the Board since has determined in this decision that the right knee disorder is not a service-connected disability.  However, this notwithstanding, the examiner did not address the issue of direct service connection (i.e., whether the left knee disorder is the result of some incident of active duty service rather than caused or aggravated by a service-connected disability).  Accordingly, supplemental opinion is needed concerning these additional possibilities.
Also, although an opinion was provided as to whether the Veteran's left knee disorder was the result of his right knee chondromalacia, during his hearing before the Board the Veteran alernatively claimed that his left knee disorder is the result of his service-connected fracture of his 4th toe of his left foot with Morton's neuroma.  Consequently, an opinion is needed concerning this as well.

Entitlement to a Nonservice-Connected Pension

Although the Veteran does not currently qualify for a nonservice-connected pension based on his current nonservice-connected disabilities, because his other aforementioned claims are being remanded for further development, this claim is "inextricably intertwined" with those other claims. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (claims are "inextricably intertwined" when they are so closely tied together that a decision regarding one may affect the decision concerning the other).  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  First obtain all outstanding treatment reports concerning the residuals of the fracture of the Veteran's 4th toe of his left foot with Morton's neuroma and associate these additional records with the physical claims folder or Virtual paperless folder.  The attempts to obtain these additional records, assuming they exist, are governed by 38 C.F.R. § 3.159(c)(1) and (c)(2), depending on who has custody of them, so make as many attempts as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Obtain permission from the Veteran to obtain any outstanding private treatment records for his claim of service connection for degenerative disc disease of the lumbar spine, to include treatment reports beginning in the early 1980's from Dr. Rutledge.  Any reports received should be associated with the physical claims folder or Virtual paperless folder.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records, schedule the Veteran for another foot examination reassessing the severity of the residuals of the fracture of his 4th toe of his left foot with Morton's neuroma.  All relevant diagnostic testing and evaluation should be performed.  The examiner's report must indicate a review of the physical and virtual claims file for the history of this disability.

The evaluating clinician must specifically describe the effects of this disability in relation to the applicable rating criteria, including on the Veteran's occupational functioning and activities of daily life.

A complete rationale for all opinions expressed must be included in the examination report, if necessary citing to specific evidence in the file or medical authority supporting conclusions.  

4.  Also arrange for the Veteran to undergo an examination with an appropriate clinician to determine whether his lumbar spine arthritis at least as likely as not (50% or greater probability) (a) incepted during active military service from July 1974 to July 1977, (b) manifested to a compensable degree within a year of his discharge from service, so by July 1978, (c) was caused or aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) service-connected residuals of a fracture of the 4th toe of the left foot with Morton's neuroma, or (d) is otherwise related to any disease, event, or injury during service.  

A complete rationale for all opinions expressed must be included in the examination report, if necessary citing to specific evidence in the file or medical authority supporting conclusions.

5.  As well, arrange for the Veteran to undergo an examination with an appropriate clinician to determine whether his patellofemoral spurring and arthritis of his left knee at least as likely as not (50% or greater probability) began during active military service, or is secondary to the service-connected residuals of the fracture of his 4th toe of his left foot with Morton's neuroma, meaning either caused OR aggravated by this service-connected disability.  All diagnostic testing and evaluation needed to make this important determination must be performed.  The examiners' reports must indicate a review of the physical and virtual claims file.

A complete rationale for all opinions expressed must be included in the examination report, if necessary citing to specific evidence in the file or medical authority supporting conclusions.

6.  Then readjudicate these remaining claims that are still at issue.  For all claims that continue to be denied or that are not granted to the Veteran's satisfaction, send him an SSOC and give him time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.
He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


